134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alvin NORMAN, Defendant-Appellant.
No. 96-50168.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Alvin Norman appeals his guilty plea conviction and sentence for attempted bank robbery, in violation of 18 U.S.C. § 2113(a) and (d) and the use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).  Norman's counsel has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), seeking to withdraw as counsel of record.  Norman has not filed a pro se supplemental brief.


3
We have reviewed the record and find that there are no arguable issues for review.  Accordingly, counsel's motion to withdraw is granted and the district court's judgment is affirmed.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3